EXHIBIT 10.2

THIRD AMENDMENT TO

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of March 10, 2016, by and among the
Persons listed on the signature pages hereof as “Grantors” (each, a “Grantor”
and collectively, the “Grantors”, together with Borrower (as defined below), the
“Loan Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), in its capacity as agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

WHEREAS, Nuverra Environmental Solutions, Inc., a Delaware corporation
(“Borrower”), Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”);

WHEREAS, to guarantee and secure payment and performance of the Obligations
under the Credit Agreement, the Loan Parties and Agent entered into that certain
Amended and Restated Guaranty and Security Agreement, dated as of February 3,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), pursuant to which each Guarantor guaranteed the
Obligations and each Loan Party granted to Agent, for the benefit of the
Lenders, a security interest in substantially all of each Loan Party’s assets;

WHEREAS, Agent and the Loan Parties have agreed to amend the Security Agreement
in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Security Agreement.

2. Amendment. In reliance upon the representations and warranties of the
Grantors set forth in Section 6 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 5 below:

(a) Section 1(a) of the Security Agreement is hereby amended to amend and
restate the defined term “Triggering Event” in its entirety to read as follows:

“Triggering Event” means, as of any date of determination, that (A) an Event of
Default has occurred as of such date, or (B) after giving effect to the
borrowing of any Revolving Loan and the contemporaneous uses of the proceeds
thereof, the Loan Parties’ cash and Cash Equivalents exceed $1,000,000.



--------------------------------------------------------------------------------

(b) Section 1(a) of the Security Agreement is hereby amended to delete the
defined terms, “Controlled Account”, “Controlled Account Agreement”, “Controlled
Account Bank”, and “Rescission” each in its entirety.

(c) Section 1(a) of the Security Agreement is hereby amended to add the
following defined terms in the appropriate alphabetical order:

“Collection Account” means a Deposit Account of a Grantor which is used
exclusively for deposits of collections and proceeds of Collateral and not as a
disbursement or operating account upon which checks or other drafts may be
drawn.

“Excluded Accounts” means Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
any Grantor’s or its Subsidiaries’ employees.

(d) Section 6(e) of the Security Agreement is hereby amended and restated to
read in its entirety as follows:

(e) Set forth on Schedule 9 (as such Schedule may be updated from time to time
subject to Section 7(k)(iii)) is a listing of all of Grantors’ and their
Subsidiaries’ Collection Accounts, Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Collection Accounts,
Deposit Accounts or Securities Accounts maintained with such Person.

(e) Section 7(c) of the Security Agreement is hereby amended and restated in its
entirety to read as follows:

(c) Investment Control Agreements. Each Grantor shall obtain an authenticated
Control Agreement with respect to all of such Grantor’s investment property;

(f) Section 7(k) of the Security Agreement is hereby amended and restated as
follows:

(k) Controlled Accounts; Controlled Investments.

(i) Each Grantor shall establish and maintain cash management services of a type
and on terms reasonably satisfactory to Agent at Wells Fargo or one or more of
its Affiliates. Each Grantor shall take reasonable steps to (A) ensure that all
of its Account Debtors forward payment of the amounts owed by such Account
Debtors directly to a Collection Account of a Grantor, and (B) deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of such Grantor’s collections and
proceeds of Collateral (including those sent directly by Account Debtors to such
Grantor) into a Collection Account of a Grantor. Each Deposit Account (excluding
any Excluded Account but including each Collection

 

-2-



--------------------------------------------------------------------------------

Account) of a Grantor and each Securities Account of a Grantor shall be subject
to a Control Agreement among such Grantor, the applicable bank or securities
intermediary, and Agent, and no Grantor will permit any Investment consisting of
cash, Cash Equivalents or amounts credited to a Deposit Account (excluding any
Excluded Account) or a Securities Account to be maintained in a Deposit Account
or Securities Account unless such Deposit Account or Securities Account, as
applicable, is subject to a Control Agreement among such Grantor, the applicable
bank or securities intermediary, and Agent.

(ii) Each Control Agreement shall provide, among other things, that (A) the
applicable bank or securities intermediary will comply with any instructions
originated by Agent directing the disposition of the funds in applicable Deposit
Account or Securities Account subject to such Control Agreement, without further
consent by the applicable Grantor, (B) the applicable bank or securities
intermediary waives, subordinates, or agrees not to exercise any rights of
setoff or recoupment or any other claim against the applicable Deposit Account
or Securities Account other than for payment of its service fees and other
charges directly related to the administration of such account and for returned
checks or other items of payment, (C) with respect to each Collection Account,
the applicable bank will forward, by daily sweep, all amounts in such Collection
Account to the Agent’s Account, and (D) with respect to each Deposit Account
(other than an Excluded Account or Collection Account) or Securities Account,
the applicable bank or securities intermediary will forward, by daily sweep, all
amounts in such account to the Agent’s Account upon written notice by Agent to
the applicable bank or securities intermediary of an Event of Default (an
“Activation Instruction”). Agent agrees not to issue an Activation Instruction
with respect to any Deposit Account (other than an Excluded Account or
Collection Account) or Securities Account unless a Triggering Event has occurred
and is continuing at the times such Activation Instruction is issued. Agent
agrees to use commercially reasonable efforts to rescind an Activation
Instruction with respect to each Deposit Account (other than an Excluded Account
or Collection Account) if, after the occurrence of such Triggering Event, (x) 90
consecutive days have passed during which no Event of Default has occurred and
is continuing, or (ii) if Agent issued an Activation Instruction pursuant to
clause (B) of the definition of Triggering Event, at such earlier date as Agent
may elect in its sole discretion.

(g) Schedule 9 to the Security Agreement is hereby amended and restated in its
entirety as set forth on Schedule 9 attached hereto.

(h) Schedule 10 to the Security Agreement, and each reference thereto in the
Security Agreement, are hereby deleted in their entirety.

3. Effectiveness of Amendment; Continuing Effect. Except as expressly set forth
in Section 2 above, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Security Agreement, the
Credit Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Security

 

-3-



--------------------------------------------------------------------------------

Agreement, the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue in full force and effect, in each case as amended
hereby. This Amendment is a Loan Document.

4. Reaffirmation and Confirmation; Covenant. Each Grantor hereby ratifies,
affirms, acknowledges and agrees that the Security Agreement and the other Loan
Documents to which it is a party represent the valid, enforceable and
collectible obligations of such Grantor (except as may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally), and further
acknowledges that there are no existing claims, defenses, personal or otherwise,
or rights of setoff whatsoever with respect to the Security Agreement or any
other Loan Document. Each Grantor hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by each Grantor in all respects.

5. Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent and the Loan Parties; and

(b) no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.

6. Representations and Warranties. In order to induce Agent to enter into this
Amendment, each Grantor hereby represents and warrants to Agent and Lenders
that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Grantor is a party are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of this Amendment, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of each Grantor and are enforceable against such
Grantor in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

 

-4-



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable documented
out-of-pocket costs and expenses of Agent (including reasonable attorneys’ fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Security Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Security Agreement or
any other Loan Document, the terms and provisions set forth in Section 25 of the
Security Agreement are expressly incorporated herein by reference.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

GRANTORS: NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO HECKMANN WATER RESOURCES CORPORATION By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO

 

Exhibit B



--------------------------------------------------------------------------------

HECKMANN WATER RESOURCES (CVR), INC. By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO 1960 WELL SERVICES, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO HEK WATER SOLUTIONS, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO APPALACHIAN WATER SERVICES, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO BADLANDS POWER FUELS, LLC, a Delaware limited
liability company By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO

 

Signature Page Third Amendment to Amended and Restated Guaranty and Security
Agreement



--------------------------------------------------------------------------------

BADLANDS POWER FUELS, LLC, a North Dakota limited liability company By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO LANDTECH ENTERPRISES, L.L.C. By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO BADLANDS LEASING, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO IDEAL OILFIELD DISPOSAL, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO

 

Signature Page Third Amendment to Amended and Restated Guaranty and Security
Agreement



--------------------------------------------------------------------------------

NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO NES WATER SOLUTIONS, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO HECKMANN WOODS CROSS, LLC By:  

/s/ Mark Johnsrud

Name:   Mark Johnsrud Title:   CEO

 

Signature Page Third Amendment to Amended and Restated Guaranty and Security
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

/s/ Zachary S. Buchanan

Name:   Zachary S. Buchanan Title:   AVP

 

Signature Page Third Amendment to Amended and Restated Guaranty and Security
Agreement



--------------------------------------------------------------------------------

SCHEDULE 9

COLLECTION ACCOUNTS, DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

Exhibit B